DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 30AUG2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 103 rejections previously set forth in the Non-Final Office Action mailed 11JUN2021. Applicant's arguments filed 30AUG2021 have been fully considered and they are persuasive.
See new rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,6-14,16-18,22,24-31,33,35,159 are rejected under 35 U.S.C. 103 as being unpatentable over SPATAFORE (US 8632736) in view of HAUBERT (US 8012742) in view of CAMPTON (US 20140287487).
Regarding claims 1,7,12-14,22, SPATAFORE teaches a float and tube system for separating a suspension with an internal trap (title, Figs.) including an apparatus for separating blood (C1/L13-22), comprising:
a tube (Fig. 8B #102) defining a channel (tube interior) and capable of receiving a quantity of blood;
a float (Figs. 7A-C, Fig. 8B #700) having no protrusions (C5/L25-26) and contained within the tube and having a density which is predefined (C3/L28-30) so that the float is maintained at equilibrium between a first layer formed from a first fractional component of the blood and a second layer formed from a second fractional component of the blood (C2/L11-25); and
a clamp having a compressive members removably positioned upon an external surface of the tube in proximity to the float such that the clamp applies a compressive 
SPATAFORE does not specify the density of the float. However, HAUBERT teaches a buffy coat tube and float system (title, Figs.) including a float (Fig. 1 #110) contained within the tube and having a density which is predefined of 1.08-1.09, which anticipates the claimed range of 1.0 to 1.1 gram/ml (C8/L3-4) so that the float is maintained at equilibrium layers formed from a fractional component of blood (C1/L54-63).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the float of SPATAFORE to have the density of HAUBERT in order to perform routine Quantitative Buffy Coat (QBC) analysis as is known in the art (C1/L18-35). The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
SPATAFORE teaches the clamp provides axial forces to expand the tube sidewall, which releases the float captured by an interference fit and allowing the float to be removed (C2/L58-C3/L10). SPATAFORE does not teach a clamp which compresses upon the float so as to secure a position of the float relative to the tube prior to use. However, CAMPTON teaches a device, systems and methods for analyzing a target analyte (title, Figs.) including an apparatus capable of separating blood (par. [0002-0003), comprising:
a tube (e.g. Fig. 7A #502 made of flexible material; par. [0045]) defining a channel and capable of receiving a quantity of blood; and

a clamp (Fig. 7A #704) having a compressive member removably positioned upon an external surface of the tube in proximity to the float such that the clamp applies a compressive force against the external surface of the tube sufficient to deform the external surface which compresses upon the float so as to secure a position of the float relative to the tube, to create a seal and secure the float against the buoyant forces exerted by the separated fluid (par. [0054-0056).
Note that CAMPTON’s removable clamp (par. [0071]) is capable of Applicant’s intended use (“where the clamp is removed during use”).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of SPATAFORE with a clamp of CAMPTON in order to hold the float in place against buoyant forces for an improved separation. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Note that blood and its separate components or layers are the material worked upon, which sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 2, SPATAFORE teaches the float defines a shape onsisting of e.g. a cylindrical shape (Fig. 7A-C,8B).
Regarding claims 3,9-10,24,33, SPATAFORE teaches float defines a slanted or tapered surface capable of inhibiting cells or platelets from adhering or being damaged (see tapered end caps, e.g. Fig. 7C#702).
Regarding claims 8,16, SPATAFORE teaches the tube may be flexible and the float can be captured within the tube by an interference fit. Furthermore,  the tube sidewall may expand radially to a larger diameter (C2/L58-C3/L2). Therefore an outer diameter of the float contacts an inner surface of the channel. SPATAFORE does not specify the range of the diameter of the tube relative to the float diameter; however, one having ordinary skill in the art would expect the range of the float diameter to be about the claimed range as meeting the function of the float being movable during centrifugation.
Regarding claim 11, the limitation “anticoagulant” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. See also C2/L52-54.
See also SPATAFORE C7/L11.
Regarding claims 17-18, SPATAFORE teaches a first attractive element (i.e. a magnet) embedded within the float and a second attractive element positioned 
Regarding claims 25-28, SPATAFORE teaches the float comprises a plurality of polymeric materials (C5/L41-C6/L3) and in combination of HAUBERT teaches and/or suggests in a weight ratio effective to provide a density of 1.08-1.09, which anticipates the claimed range of 1.0 to 1.1 gram/ml (C8/L3-4).
Regarding claims 6,29, SPATAFORE teaches the float comprises a plurality of polymeric materials (C5/L41-C6/L3) and in combination of HAUBERT teaches and/or suggests in a weight ratio effective to provide a density of 1.028-1.090, which overlaps the claimed range of 1.03 to 1.07 gram/ml (C1/L54-59). The disclosed range of HAUBERT is of sufficient specificity (so close as to having no significant difference) as to be generally applicable to blood separation and thus anticipates the claimed range (MPEP 2131.03.II.). If not anticipated, then the claimed range overlaps the instantly claimed range and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claims 30-31, SPATAFORE teaches the float may be rigid (C2/L58-59) and thus teaches the size and shape of the float remain substantially fixed and does not comprise swellable material.
Regarding claim 35, SPATAFORE teaches a layer of red blood cells (Fig. 1 #803; C7/L13). Note that the red blood cells is a material worked upon and does not further limit the device.
Regarding claim 159, CAMPTON teaches the clamp is capable of applying the compressive force in a non-axial direction against the external surface of the tube (e.g. Fig 7A).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SPATAFORE (US 8632736) in view of HAUBERT (US 8012742) in view of CAMPTON (US 20140287487) in view of DICESARE (US 7153477).
Regarding claim 15, SPATAFORE does not teach a septum. DICESARE teaches a device for separating components of a fluid sample (title, Figs.) including an apparatus capable of separating blood (C1/L24-25), comprising:
a tube (Fig. 1 #30) defining a channel and capable of receiving a quantity of blood; and
a float (Fig. 1 #70) contained within the tube and having a density of 1.028-1.09 g/cc, which anticipates the claimed range of 1.0 to 1.1 gram/ml which is predefined so that the float is maintained at equilibrium layers formed from a fractional component of blood (C2/L63-C3/L3); and,
a septum sealing a proximal end of the tube (C2/L22-23), which facilitates needle penetration for entry of a fluid sample (C3/L15-21).
 Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of SPATAFORE with a septum of DICESARE in order to facilitate needle penetration for entry of a fluid sample. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over SPATAFORE (US 8632736) in view of HAUBERT (US 8012742) in view of CAMPTON (US 20140287487) in view of DORIAN (US 20030205538).
Regarding claims 20-21, SPATAFORE does not teach a post. However, DORIAN teaches methods and apparatus for isolating platelets from blood (title, Figs.) including an apparatus capable of separating blood (title), comprising:
a tube (Fig. 1 #2) defining a channel and capable of receiving a quantity of blood; and
a float (Fig. 1 #6) contained within the tube and having a density of 1.06 (par. [0128]) which anticipates the claimed range of 1.0 to 1.1 gram/ml so that the float is maintained at equilibrium layers formed from a fractional component of blood (abstract); and,
a post (Fig. 1 #23) which extends within an interior of the tube and into contact against a top surface of the float, capable of maintaining a position of the float within the tube (Fig. 1), for the purpose of extracting material (par. [0129]);
wherein the post is incorporated within a cap (Figs. 1,9 #108) removably attachable to an opening of the tube.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of SPATAFORE with a post of DORIAN in order to extract material. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SPATAFORE (US 8632736) in view of HAUBERT (US 8012742) in view of CAMPTON (US 20140287487) in view of ABRAHAMSON (US 20120308447).
Regarding claim 23, SPATAFORE is silent as to the float has a surface topography having a texture capable of preventing platelet adhesion. However, ABRAHAMSON teaches a tube and float systems for density-based fluid separation (title, Figs.) wherein the float has a surface topography having a texture (i.e. a smooth surface) capable of preventing platelet adhesion, which allows fluid to flow freely around the float during centrifugation (par. [0004,0014]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the float of SPATAFORE with a smooth surface as taught by ABRAHAMSON in order to allows fluid to flow freely around the float during centrifugation. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WARDLAW et. al 1983 “Quantitative Buffy Coat Analysis” discloses a tube and float.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777